DETAILED ACTION


1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-20 are pending.  Claims 1, 10 and 17 are independent claims.

Claim Objections
3.	Claim 1 is objected for lacking of antecedent basis.  The claim recites the limitation “the computing device” (emphasis added) in the preamble; however, there is insufficient antecedent basis for this limitation in the claim.  A recommended correction would be “a computing device”.

4.	Claim 9 is objected for typographical errors.  The claim recites “… the Trojan structure comprises at least one of a combination structure, a sequantial structure, and a template structure that is specied by a user” (emphasis added).  The underlined words “sequantial” and “specied” appear to be misspelled.

5.	Claims 10 and 17 are objected for reciting an extra conjunction word “and”.  Claim 10 partially recites:
generate a feasible test population that comprises a subset of the plurality of test instances by testing a trigger condition and a payload outcome associated with the plurality of test instances; and 
generate a malicious hardware test instance of based at least in part on a random selection from the feasible test population; and 

Similarly, claim 17 partially recites:
generating, via the computing device, a feasible Trojan population that comprises a subset of the plurality of Trojan test instances by testing a trigger condition and a payload outcome associated with the plurality of Trojan test instances; and 
generating, via the computing device, a Trojan test instance based at least in part on a random selection from the Trojan feasible population; and

Removing the first underlined conjunction word “and” in claims 10 and 17 would overcome this objection.

Appropriate corrections are required.








Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 102 which forms the basis for all obviousness rejections set forth in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


8.	Claims 1-20 are rejected under 35 U.S.C. 102 as being anticipated by Chakraborty (US PG Pub. 2011/0113392).
	As regarding claim 1, Chakraborty discloses A non-transitory computer-readable medium having a computer-executable program stored thereon that, when executed, causes the computing device to at least: 
	receive a gate level description of a circuit design and a plurality of configuration parameters [para. 49-50 and 75; receiving input parameters and circuit description]; 
calculate a signal probability for a plurality of nodes in the circuit design [para. 94 and 96; computing signal probability of internal nodes]; 
identify a plurality of rare nodes in the gate-level design based at least in part on a signal probability threshold and the signal probability for the plurality of nodes [FIG. 12 and para. 102-103; determining rare nodes]; 
generate a Trojan sample population that comprises a plurality of Trojan test instances based on at least part on the plurality of rare nodes [para. 94; inputs of the Trojan derived from internal nodes with low signal probability]; 
generate a feasible Trojan population that comprises a subset of the plurality of Trojan test instances by testing a trigger condition and a payload outcome associated with the plurality of Trojan test instances [para. 65]; 
generate a Trojan test instance based at least in part on a random selection from the Trojan feasible population [para. 96; inputs of the Trojan derived from internal nodes at random]; and 
insert the Trojan test instance into the gate level description of the circuit design based at least in part on the plurality of configuration parameters [para. 96-97 and 102; inputs of the Trojan derived from internal nodes at random].  

As regarding claim 2, Chakraborty further discloses The non-transitory computer-readable medium of claim 1, wherein calculating the signal probabilities for the plurality of nodes further comprises performing at least one of a functional simulation [para. 103] or a transition probability technique for the circuit design [para. 94 and 96].  

As regarding claim 3, Chakraborty further discloses The non-transitory computer-readable medium of claim 1, wherein generating the Trojan sample population is further based at least in part on a quantity of triggering nodes specified in the plurality of configuration parameters and a selection of a quantity of a plurality of non-rare nodes in the circuit design [FIG. 12 and para. 102-103].  
4, Chakraborty further discloses The non-transitory computer-readable medium of claim 3, wherein the computer-executable program, when executed, further causes the computing device to at least identify the plurality of non-rare nodes based at least in part on the signal probability for a subset of the plurality nodes exceeding the signal probability threshold [FIG. 12 and para. 94 and 102-103].  

As regarding claim 5, Chakraborty further discloses The non-transitory computer-readable medium of claim 1, wherein at least some of the plurality of Trojan test instances comprise at least one rare node and at least one non-rare node, and wherein generating the Trojan sample population further comprises a random selection of a subset of the Trojan sample population [para. 96-97 and 102].  

As regarding claim 6, Chakraborty further discloses The non-transitory computer-readable medium of claim 1, wherein generating the feasible Trojan population further comprises removing a respective Trojan instance from the feasible Trojan population in response to determination of an invalid triggering condition or an invalid payload outcome associated with the respective Trojan instance [para. 110-111; disabling inserted Trojan].  

As regarding claim 7, Chakraborty further discloses The non-transitory computer-readable medium of claim 1, wherein the generation of the Trojan test instance is further based at least in part on user-specified criteria from the plurality of configuration parameters [para. 45- 46, 49, 96, 115].  

8, Chakraborty further discloses The non-transitory computer-readable medium of claim 7, wherein the user- specified criteria comprises at least one of a Trojan type, a Trojan structure, and a quantity of Trojan instances to insert [para. 45- 46, 49, 96, 115].  

As regarding claim 9, Chakraborty further discloses The non-transitory computer-readable medium of claim 8, wherein the Trojan structure comprises at least one of a combination structure, a sequantial structure, and a template structure that is specied by a user [para. 45- 46, 49, 96, 115].  

As regarding claim 10, Chakraborty discloses A system for evaluating a software tool that detect malicious hardware modifications, comprising: 
a computing device [para. 40 and 43]; 
an application executable in the computing device, wherein, when executed, the application [para. 40 and 43] causes the computing device to at least: 
receive hardware description language code that represents a circuit design[para. 49-50 and 75; receiving input parameters and circuit description];
calculate a signal probability for a plurality of nodes in the circuit design [para. 94 and 96; computing signal probability of internal nodes]; 
identify a plurality of rare nodes in the circuit design based at least in part on a signal probability threshold and the signal probability for the plurality of nodes [FIG. 12 and para. 102-103; determining rare nodes]; 
generate a test sample population that comprises a plurality of test instances based on at least part on the plurality of rare nodes [para. 94; inputs of the Trojan derived from internal nodes with low signal probability]; 
generate a feasible test population that comprises a subset of the plurality of test instances by testing a trigger condition and a payload outcome associated with the plurality of test instances [para. 65]; and 
generate a malicious hardware test instance of based at least in part on a random selection from the feasible test population [para. 96; inputs of the Trojan derived from internal nodes at random]; and 
generate modified hardware description code by inserting the malicious hardware test instance into the hardware description language code, wherein the modified hardware description code is configured to evaluate a software tool that detect malicious hardware modifications [para. 5, 96-97 and 102; inputs of the Trojan derived from internal nodes at random].  

As regarding claim 11, Chakraborty further discloses The system of claim 10, wherein the circuit design comprises at least one of an analog circuit design, a digital circuit design, and a mixed signal circuit design [para. 103].  

As regarding claim 12, Chakraborty further discloses The system of claim 10, wherein the hardware description language code comprises at least one of gate level description code, register transfer level code, and transaction level code [para. 3 and 75].  

As regarding claim 13, Chakraborty further discloses The system of claim 10, wherein calculating the signal probabilities for the plurality of nodes further comprises performing a functional simulation of the circuit design [para. 103].  

As regarding claim 14, Chakraborty further discloses The system of claim 10, wherein generating the test sample population is further based at least in part on a quantity of triggering nodes specified in the plurality of configuration parameters and a selection of a quantity of a plurality of non-rare nodes in the circuit design [FIG. 12 and para. 102-103].  

As regarding claim 15, Chakraborty further discloses The system of claim 14, wherein, when executed, the application further causes the computing device to at least identify the plurality of non-rare nodes in the circuit design based at least in part on the signal probability for a subset of the plurality nodes exceeding the signal probability threshold [FIG. 12 and para. 94 and 102-103].  

As regarding claim 16, Chakraborty further discloses The system of claim 14, wherein at least some of the plurality of test instances comprise at least one rare node and at least one non-rare node, and wherein generating the test sample population further comprises a random selection of a subset of the test sample population [para. 96-97 and 102].  

As regarding claim 17, Chakraborty discloses A method for evaluating a software tool that detect malicious hardware modifications, comprising: 
receiving, via a computing device, hardware description language code that represents a circuit design [para. 49-50 and 75; receiving input parameters and circuit description]; 
calculating, via the computing device, a signal probability for a plurality of nodes based at least in part on the circuit design [para. 94 and 96; computing signal probability of internal nodes]; 
identifying, via the computing device, a plurality of rare nodes in the circuit design based at least in part on a signal probability threshold and the signal probability for the plurality of nodes [FIG. 12 and para. 102-103; determining rare nodes]; 
generating, via the computing device, a Trojan sample population that comprises a plurality of Trojan test instances based on at least part on the plurality of rare nodes [para. 94; inputs of the Trojan derived from internal nodes with low signal probability]; 
generating, via the computing device, a feasible Trojan population that comprises a subset of the plurality of Trojan test instances by testing a trigger condition and a payload outcome associated with the plurality of Trojan test instances [para. 65]; and 
generating, via the computing device, a Trojan test instance based at least in part on a random selection from the Trojan feasible population [para. 96; inputs of the Trojan derived from internal nodes at random]; and 
generating, via the computing device, modified hardware description code by inserting the Trojan test instance into the hardware description language code, wherein the modified hardware description code is configured to evaluate a software tool that detect malicious hardware modifications [para. 5, 96-97 and 102; inputs of the Trojan derived from internal nodes at random].  
As regarding claim 18, Chakraborty further discloses The method of claim 17, wherein the circuit design comprises at least one of a simulated analog circuit design, a simulated digital circuit design, and a simulated mixed signal circuit design [para. 103].  

As regarding claim 19, Chakraborty further discloses The method of claim 17, wherein the hardware description language code comprises at least one of gate level description code, register transfer level code, and transaction level code [para. 3 and 75].  

As regarding claim 20, Chakraborty further discloses The method of claim 17, wherein generating the trojan sample population is further based at least in part on a quantity of triggering nodes specified in the plurality of configuration parameters and a selection of a quantity of a plurality of non-rare nodes in the circuit design [FIG. 12 and para. 102-103].
















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG P TRUONG whose telephone number is (571)270-7905.  The examiner can normally be reached on M-F 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 57127267986798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THONG TRUONG/
Examiner, Art Unit 2433

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433